Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on August 19, 2022, wherein claims 1, 4-6, 8, 11-13, 15, and 18-19 are currently pending.  Applicant has cancelled claims 2-3, 7, 9-10, 14, 16-17, and 20.


Response to Arguments
Applicant’s arguments have been considered but are unpersuasive.


35 USC §101 discussion:
Examiner respectfully disagrees with Applicant’s arguments/remarks regarding the newly amended claims.  The claims as currently presented are towards how to route calls to agents and the idea behind route calls is organizing human activities – fundamental economic activity (contact center industry - for example, for purposes of customer service, or technical support, etc.,) of assigning calls/work/tasks to agents.  The claims are clearly sating workforce is managed (organizing human activities).  The steps claimed are gathering information (abstract information), manipulating the abstract data/information to route tasks/calls/etc., to agents.  Manipulating and creating schedules for agents based on task routing/assignments/etc., is also a very old and abstract idea  The idea to how to route calls is also mental processes (processes and ideas that have been used in call/contact center industry/economy for years – for example, for purposes of customer service, or technical support, etc.,). Additionally, the logical concept used to route calls is also mathematical in nature where one takes into account weighted information (workload, availabilities, etc.,) to determine which groups of agents and which agent should the call go to and how the agent should handle the call.  Overall it is clear that the entire process is organizing human activities in a well-known and old economic activity.  As mentioned in previous Office actions, the main core claimed concept is towards using information/data from a system/server/database/etc.. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066).  Applicant’s specification for example at paragraph 0002-0005 discusses abstract data/information that is used to select and determine workflows and scheduling in contact centers – which is abstract and clearly geared towards organizing human activities and the “system,” computers, computing components/devices, etc., are all extra-solution/post-solution activities as the main concept and results can be accomplished by humans themselves and workflow determinations and sequencing steps and scheduling and assigning are all well-known concepts that have occurred in organization well into the past (even pre-computer era).  In Applicant’s claimed concept such processing of information is not occurring.  Applicant’s core concept is selecting/choosing a workflow/flow where the workflow is a sequence to tasks/jobs which an agent in a contact center performs.  The claims recite receiving information/data (no formatting is specified or standardization etc. – like in the example) and the receiving a selection of an “item” where the Applicant’s specification states the “item” is anything “associated with the contact center” (for example see para 0002). In fact, “item” is left extremely open and broad by the Applicant.  The means that selecting a “workflow” based on the “item” is a very broad claim.  The workflow can simple be, for example, 2 tasks that the agent needs to do (e.g. review a customer message and then call back).  The concept of providing a set of tasks (workflow) to a human agent based on anything associated with a contact center is organizing human activities which does not need a computer to strategize and perform (can be done by humans).  The activity is also a fundamental economic activity in almost any industry – providing sequenced tasks (a workflow) to employees (contact centers, warehouses, manufacturing plants, grocery stores, other customer service oriented businesses, etc.,).  As stated before, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (independent claims) obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing), and providing/displaying this determined information/data.  These claims are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)). The limitations of receiving contact center data from the contact center by a WFM application; determining a plurality of teams associated with the contact center using the contact center data by the application; determining a plurality of agents associated with each team of the plurality of teams using the contact center data by the WFM application; selecting a team of the plurality of teams by the WFM application; selecting an item of a plurality of WFM items by the WFM application, wherein each WFM item indicates at least one parameter of work conditions for agents; determining that the selected WFM item does not have a simple configuration for the selected team in which all agents associated with the team have the same parameter of work conditions; selecting a workflow corresponding to the selected item by the application wherein the workflow specifies a series of activities to be accomplished by an agent; and configuring the WFM item automatically for each agent associated with the selected team using the selected workflow and the contact center data by the WFM application, by configuring the at least one parameter of work conditions indicated by the WFM item; and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
	The use of “systems,” “interfaces,” software (but just stated label “WFM application” without more), etc., are just extra-solution/post-solution activities. Applicant states “configuring” the “application” but nothing is discussed in the claims and the specification how specifically this configuration happens and how the system/components are working.  In fact they are not necessary and the only thing the claimed concept is geared towards is what set of tasks (workflow) to give to an agent to perform.  As stated before, the judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization and mathematical concepts (algorithm used with parameter, time, dates, values, etc., and comparisons of data)) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing relationships or interactions between people) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.
	Additionally (step 2B), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software.  See detailed rejection below for more details.
	The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The amendments presented also further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further recite obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing & also configuring information/data to organize human activities), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. configuring hours, analyzing patterns, shift analysis, etc., - the detail are discussed in the specification on how the claimed steps are achieved).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice – organizing human activities).


35 USC §103:
Applicant’s arguments/remarks have been considered but they are not persuasive.
Applicant argues that Ristock fails to disclose configuring a WFM system (configuring workflow objects) and creating a work schedule for agents.  Examiner respectfully disagrees. It is first noted that the phrase and sentence Applicant argues are all in the preamble.
“Configuring a system” is just a broad term. “Workflow objects” is also a very broad term. No specific technical details are there on what “configuring” is (what is happening) and what the “objects” are.  “Configuring” information/data is just a very broad and general claiming. As claimed and stated in the specification, “objects” are just information/data.  Using data/information “objects” to “configure” (using abstract algorithms over a general-purpose system) is extremely broad and well-known (not to mention abstract in nature and not patentable in the first place under section 101).    Ristock discloses a system that is actually configured/manipulated/etc., (including using information/data that is configured/manipulated/analyzed/etc., to make decisions) to produce route tasks to agent schedules and modify/create/etc., schedules.  Choosing a workflow for an agent based on things associated with a contact center is clearly disclosed in Ristock.  Ristock states “contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”])” (para. 0002-0004) and also states that each task has a workflow (para. 0054).  Ristock discusses that task objects are created for tasks (0012-0016) and then these task (and the workflows) are then added to the larger agent workbin (paras. 0053-0055).  The tasks are all associated with the contact center and the system configure the application is Ristock to route the tasks (and the workflows of these tasks) to add to the workbins (which are also larger workflows of the agent which are selected based and modified based on the workflow’s configuration and then once selected are reconfigured and presented to the agent – the workbins/workflows are selected first (see paras. 0005-0007 [where the workbins are analyzed and selected where the workbins happen to be agent workflows of task]) – also see 0018-0021) – constantly configuring/reconfiguring the workflow application of the agent (paras. 0050-0055 – note that the “interaction” routing is the tasks associated with the contact center interactions (which can be customer interaction, internal communication, etc., - associated with the contact center)).  Ristock also states in paragraphs 0049-0055 that the Interaction Server works with Routing Server, UCS Server 232 and Classification Server 233, to route interactions (items) in accordance with an interaction workflow, such as a set of processing rules based on business strategy and priorities…graphically view, build and edit their strategy and subroutines for routing interactions. On paragraphs 0060-0065 Ristock states that the system “enables the agent to manually select (inputs) Task Objects for configuration (as discussed above on what Applicant very broadly states simple configuration to be)…agent has access to group workbin from which the agent can make selections.” On paragraphs 0068-0070 Ristock further explains that “the Task Objects for the tasks identified are placed in input buffer for processing; and further inputs cause selection of a group/department of agents from where tasks are moved.” Paragraphs 0083-0085 of Ristock state “appl[ying] classifications and/or models…identify characteristics; and determining the configuration and routing accordingly.”
Therefore Ristock indeed discloses configuring a WFM system (configuring workflow objects).
Scheduling agents/employees/staff based on work tasks is also a very broad claim language (and also abstract – see above).  Ristock specifically schedules agents and creates schedules.  Ristock on paragraphs 0058-0060 “provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks… include the current work-rate for agents in order to route tasks to agents who are likely to dispatch the task within selected performance criteria…criteria may include compliance with a Service Level Agreement (SLA) specification regarding time until completion, resolution on first interaction task, and combinations of these and other criteria… identify agents with skills matching the metadata for the Task Object, e.g. language or technical support skills, as well as scheduling information for an agent, such as agents scheduled to be available soon, e.g. beginning their shift or ending their break, and agents who will be unavailable, e.g. ending their shift or beginning their break. Thus, tasks are less likely to be routed to the work-bin of an agent who is unlikely to dispatch the task within required performance parameters at current and historical rates of work for that agent or an agent without appropriate skills for the task or interaction…[and routing task to appropriate agent who can efficiently execute the task and putting the task in that agents schedule (note that Ristock is clear that all agents have schedules)].” Here, Ristock clearly discusses taking information of agents (e.g. availability, unavailability, skills, etc.,) and other requirements so as to route tasks to agent and putting those tasks in agents schedules – hence creating a different schedule for the agent so that the agent can execute the task.  When an old schedule is changed/modified with a new tasks added to the schedule it is creating a new schedule that the agent now follows/uses/etc.  Additionally, for example, Ristock discusses workbins of agents (see, for example, paragraph 0062).  On paragraph 0062 Ristock discusses routing task to agent workbins (identify Agents who will be available or unavailable to handle the task). Paragraph 0053 also makes clear an agent’s workbin contains the assigned number tasks. These workbins (as shown in paragraphs 0053-0060 (and throughout the reference)) are part of agents schedule creation and when tasks are assigned/routed to agents’ workbins that the agent’s work scheduled is now created with the tasks (also see paragraphs 0068-0070). Note that each task has time constraints and thus added a tasks to an agent’s schedule creates a new schedule for the agent.   On paragraph 0076-0078 Ristock discloses “task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)]; and on paragraphs 0081-0084 Ristock states “present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent.”
Therefore, Ristock indeed discloses configuring schedules, scheduling, and creating schedules using various data/information (including past/historical information – e.g. past schedule of agent, availability, other tasks in agent’s workbins, etc.,).

The rest of Applicant’s remarks are mere allegations (for example, page 20 of Applicant’s remarks). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, Applicant's remarks/arguments (for example, page 20 of Applicant’s remarks) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Note: Applicant cancelled claims 2-3, 7, 9-10, 14, 16-17, and 20. These cancelled claims also contain non-statutory subject matter and were previous rejected under §101.

The claimed invention is directed to an abstract idea without significantly more.  As mentioned above and repeated here, the claims as currently presented are towards how to route calls to agents and the idea behind route calls is organizing human activities – fundamental economic activity (contact center industry - for example, for purposes of customer service, or technical support, etc.,) of assigning calls/work/tasks to agents. The idea to how to route calls is also mental processes (processes and ideas that have been used in call/contact center industry/economy for years – for example, for purposes of customer service, or technical support, etc.,). Additionally, the logical concept used to route calls is also mathematical in nature where one takes into account weighted information (workload, availabilities, etc.,) to determine which groups of agents and which agent should the call go to and how the agent should handle the call.  Overall it is clear that the entire process is organizing human activities in a well-known and old economic activity.  As mentioned in previous Office actions, the main core claimed concept is towards using information/data from a system/server/database/etc.. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066).  Applicant’s specification for example at paragraph 0002-0005 discusses abstract data/information that is used to select and determine workflows and scheduling in contact centers – which is abstract and clearly geared towards organizing human activities and the “system,” computers, computing components/devices, etc., are all extra-solution/post-solution activities as the main concept and results can be accomplished by humans themselves and workflow determinations and sequencing steps and scheduling and assigning are all well-known concepts that have occurred in organization well into the past (even pre-computer era).  In Applicant’s claimed concept such processing of information is not occurring.  Applicant’s core concept is selecting/choosing a workflow/flow where the workflow is a sequence to tasks/jobs which an agent in a contact center performs.  The claims recite receiving information/data (no formatting is specified or standardization etc. – like in the example) and the receiving a selection of an “item” where the Applicant’s specification states the “item” is anything “associated with the contact center” (for example see para 0002). In fact, “item” is left extremely open and broad by the Applicant.  The means that selecting a “workflow” based on the “item” is a very broad claim.   
The claim(s) recite(s) obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining and generating steps, configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The core limitations of the independent claims of receiving contact center data from the contact center by an application; determining a plurality of teams associated with the contact center using the contact center data by the application; determining a plurality of agents associated with each team of the plurality of teams using the contact center data by the application; selecting a team of the plurality of teams by the application; selecting an item of a plurality of items by the application; determining whether the selected item has a simple configuration for the selected team; and when it is determined that the selected item does not have a simple configuration for the selected team: selecting a workflow corresponding to the selected item by the application; and configuring the item automatically for each agent associated with the selected team using the selected workflow and the contact center data by the application; and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and also using mathematical concepts to achieve the organizing.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0127-0134 [general-purpose processors/computers and computing components/devices/etc.,], 0140-0141) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further recite obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining and generating steps, configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The core limitations of dependent claims 4-6, 11-13, and 18-19 for example, are directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions))]; and the extra-solution/post-solution activities using well-known generic software/algorithm technology that has no significant bearing on the core concept of the claims – which is workforce management (field of human resources) - fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions))). The limitations of claims 4-6, 11-13, and 18-19 under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computers, computer components/devices, and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and also using mathematical concepts to achieve the organizing.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0127-0134 [general-purpose processors/computers and computing components/devices], 0140-0141) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569) in view of Pulaski et al., (US 2006/02556953).
(Note: Applicant cancelled claims 2-3, 7, 9-10, 14, 16-17, and 20).
As per claim 1, Ristock discloses a method for configuring a workforce management (WFM) system for a contact center (Abstract [“route task objects to multiple agents…workforce management…routing strategy…workflow strategy”]; Figs. 2, 5-7, 11 [see also relevant paragraphs – shows the contact center main working and routing using the system and the main application and sub-software/applications]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0055-0060 [one example of control flow – and the how the software, communication systems, servers, etc., all interact with each other – also reading on Applicant’s specification discussing the routing process]) comprising:
receiving contact center data from a call routing system which routes communications between customers and agents of the contact center by a WFM application (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0030 [customers…interact with agents…customers and agents interact with contact center communication], 0032, 0042-0043 [transaction…accomplished between customers and agents…customers call the in to call center], 0046-0050 [architecture of the contact center system…communication interface], 0060); 
determining a plurality of agents (and agent groups) associated with the contact center using the contact center data by the WFM application (¶¶ 0002 [“contact center…multiple agents”], 0024 [group of agents], 0051 [agent groups], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0026-0034 [remote agent], 0030-0034 [contact center can have many centers and arrangements, and “agents…geographic locations…routing calls…remote agents…either locally-based or remote from the contact center”], 6, 0044 [various components of the contact center…multiple contact centers…distributed across various geographic locations]; 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface])); 
determining a plurality of agents associated with each group of the plurality of groups using the contact center data by the WFM application (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc.,…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]);
determining a plurality of agents associated with each team of the plurality of groups using the contact center data by the WFM application; selecting a group of the plurality of groups by the WFM application; selecting an item of a plurality of WFM items by the WFM application, wherein each WFM item indicates at least one parameter of work conditions for agents (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0057-0089, 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]); 
determining that the selected WFM item does not have a simple configuration for the selected group (note: Applicant does not define or provide a specific definition of what a “simple” configuration is (the Applicant’s specification at paras. 0080-0081 state that the “simple configuration is with respect to the team/group…item has a simple configuration if all agents associated with the team/group have the same value or setting” – where the “value or setting” can be anything at all) and the core of Applicant’s specification is routing to an agent based on the type of task and a variety of factors – which Ristock does (the type of task is determined (“configuration” of the item is taken into account) and then the routing to an agent or agent group type is initiated) & also note that an “item” is broadly described as something “associated with contact centers” or something “of the application for a contact center” (so it’s just something related/associated with a contact center – See Applicant’s specification, for one example, at paras. 0003-0005); Ristock discloses the limitation at ¶¶ 0051-0052 [“accumulates data about agents…agent groups…provides information to routing server about agents’ capacities (values or settings)…for use in driving as routing strategy…applies…rules and models”], 0056-0059 [the routing process discussed is the not], 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]) in which all agents associated with the group have the same parameter of work conditions (¶¶ 0003-0005 [a system for routing tasks to multiple agents where…the system (this system of Ristock is the Applicant’s WFM system as it manages the workforce) analyzes the content of task objects in the second buffer, uses the pre-defined classification in the metadata to search workforce management data representing agent characteristics, and identifies one or more agents for assignment of the task object based on at least a partial match of the classification with the agents' workforce management data…refinement (within the system bad by the application in Ristock’s system which manages workforce and routes tasks to the workforce), the operation of analyzing the content of a task object in the second buffer involves utilizing statistical data relating to agent performance to identify at least one agent capable to process the task…refinement…the operation of analyzing the content of a task object in the second buffer involves utilizing workforce data to forecast], 0058-0063 [process…routing decisions…Workforce Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server (or WFM Server)…provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks…forecast…performed based on workforce data from WFM Server…workforce data from WFM Server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object], 0068-0071; further again note that the specification is void is any explanation of an item not having a simple configuration and based Applicant’s para 0081, examiner will interpret this limitation to mean when the agents do not have the “same (exact) value or setting” (any difference will work) where “value or setting” can be anything at all as left open and broad by the Applicant; Ristock discloses this limitation at ¶¶ 0051-0052 [“accumulates data about agents…agent groups…provides information to routing server about agents’ capacities (values or settings)…for use in driving as routing strategy…applies…rules and models”], 0056-0059 [the routing process discussed also shows the difference is “value or setting” of agents and how the routing occurs – not have a simple configuration can also mean when a group of agents are “unavailable” and “relevant expertise” are used to find agents as Ristock states “destination for the interaction may be broadened to include additional recipients…status of the original destination of the interaction may be checked to determine availability and, if unavailable, then additional available recipients may be added as routing target…re-routing process…re-routing tasks”], 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group) – showing difference is “value and setting”], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]); and
selecting a workflow corresponding to the selected item by the application, wherein the workflow specifies a series of activities to be accomplished by an agent; and configuring the WFM item automatically for each agent associated with the selected group using the selected workflow and the contact center data, by the WFM application, by setting the at least one parameter of work conditions indicated by the WFM item (see citations above and also see ¶¶ 0045 [routing strategy], 0050 [workflow control components…route interactions in accordance with an interaction workflow, such as a set of processing rules based on business strategy and priorities], 0051-0060 [configuration of the “item” (as defined by the Applicant - “item” is broadly described as something “associated with contact centers” or something “of the application for a contact center” (so it’s just something related/associated with a contact center – See Applicant’s specification, for one example, at paras. 0003-0005) is provided and routing strategy and details provided], 0061-0065 [routing process and manipulation of workbins and statistical analysis to select and/or modify the workflows], 0068-0071 [discusses workbins’ analysis and manipulation where workbins are part of the workflow – creating and/or modifying workflows], 0073-0075 [processing tasks…next task process…tasks to address next…workflow strategy…relationship between tasks….sequence in which tasks are to be completed], 0078 [ordering a sequence of tasks], 0076-0077 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”], 0003-0005 [a system for routing tasks to multiple agents where…the system (this system of Ristock is the Applicant’s WFM system as it manages the workforce) analyzes the content of task objects in the second buffer, uses the pre-defined classification in the metadata to search workforce management data representing agent characteristics, and identifies one or more agents for assignment of the task object based on at least a partial match of the classification with the agents' workforce management data…refinement (within the system bad by the application in Ristock’s system which manages workforce and routes tasks to the workforce), the operation of analyzing the content of a task object in the second buffer involves utilizing statistical data relating to agent performance to identify at least one agent capable to process the task…refinement…the operation of analyzing the content of a task object in the second buffer involves utilizing workforce data to forecast], 0058-0063 [process…routing decisions…Workforce Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server (or WFM Server)…provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks…forecast…performed based on workforce data from WFM Server…workforce data from WFM Server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object], 0068-0071).  
Although Ristock discloses all of Applicant’s above limitations, Ristock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Ristock to show Applicant’s claimed concept as each of those embodiments are taught by Ristock itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Ristock itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Ristock states groups/department of agents and that agents can be grouped but skills, expertise, capabilities, etc., (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0057-0089, 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]),  Ristock does not state teams. Additionally, although Ristock dose disclose scheduling agents and considering workloads (see citations above and also see ¶¶ 0004 [the parametric basis involves an analysis of workload levels… identify at least one agent capable to process the task], 0041 [statistics…used in contact center management…load management], 0053-0055 [strategy…route to agent…(consider) workloads], 0058 [staff scheduling…scheduling information…agent], 0082 [statistical data…tasks…task objects…schedule data from by WFM Server 302 to determine the scheduled available time for the agent]), Ristock does not explicitly state the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item for a contact center.
Analogous art Pulaski (managing agents (workforce) in contact center with tasks, assignments, routing – for example see ¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner]) discloses the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item for a contact center comprising: receiving contact center data from a call routing system which routes communications between customers and agents of the contact center by a WFM application (¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner], 0051-0056 [CRM component 135 interacts with the CTI 140 and manages customer databases to derive useful information…predict the nature of call…assessment…workforce management ("WFM")… contact center productivity can be optimized from a utilization perspective…the volume of calls into or out of a contact center 100 may vary significantly during the day, during the week, or during the month…[t]he WFM component 125 can receive historical call volume data from the ACD 130 and create work schedules for agents based on historical activity levels (clearly based on workloads)…ACD… activity monitor for the contact center…predicting periods of high call volume and/or other states of the center (workload forecasts/predictions)], 0076-0078 [information delivery tool 265 can receive agent workload data and contact center load data from the ACD…WFM component 125 can provide the information delivery tool 265 with a work schedule for agents]);  and determining a plurality of teams associated with the contact center using the contact center data by the WFM application; determining a plurality of agents associated with each team of the plurality of teams using the contact center data by the WFM application; selecting a team of the plurality of teams by the WFM application (see citations above and also see ¶¶ 0044-0045 [categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner…group of agents 160, which are a subset of the total pool of the agents 160 in the contact center (a team) services a given queue], 0075 [divide the contact center's agent population 160 into groups (teams)…each group…set of agents (team)], 0044 [Upon receipt of an incoming call from a customer, constituent, or other contact 105, the ACD 130 categorizes the call; selects on the basis of the categorization a specific queue to hold the call; places the call in the specific queue; selects one agent 160 to service the call from a group of agents 160 assigned to service the specific queue; and, by activating a physical switch, routes the call to the selected agent 160. The ACD 130 categorizes the call by applying rules to the information that is known about the call. This categorization can involve assistance from the IVR 115. Based on the categorization, the ACD 130 places the call in one of several queues. In other words, each queue holds a specific category of call], 0075-0076, 0204).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock team/teams and the WFM being operative to create a workforce schedule based on workload forecasts and at least one WFM item as taught by analogous art Pulaski in order to show the agents categorized into separate collectives based on certain aspect to help with routing and workflow management and efficiently schedule and  route calls/communications to agents to provide the best service to callers (customers, etc.,) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Pulaski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 4, Ristock discloses the method of claim 1, further comprising: interfacing with a contact center by the application; and receiving the contact center data through the interface with the contact center (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface]).
As per claim 5, Ristock discloses the method of claim 4, wherein interfacing with the contact center comprises: requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials (“credentials” are a very broad term and the specification ¶¶ 0041-0042 [agents…customers…authentication process], 0047-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).
As per claim 6, Ristock discloses the method of claim 1, wherein selecting the agents comprises receiving input selecting the agents (¶¶ 0061-0065 [shows selecting a group based on inputs identifying characteristics, classes, tags, keywords, etc., related to the task(s)…workforce management data is utilized]; 0068-0070 [the Task Objects for the tasks identified are placed in input buffer for processing; and further inputs cause selection of a group/department of agents from where tasks are moved], 0083-0085 [applies classifications and/or models…identify characteristics…type, skill, class, etc.,; and then applying the model to select which group (C-suite, tech-support, technical, Spanish speaking, etc.,) is selected]).
Although Ristock states groups/department of agents and that agents can be grouped but skills, expertise, capabilities, etc., (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0057-0089, 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]),  Ristock does not explicitly state selecting the team comprises receiving input selecting the team.
Analogous art Pulaski (managing agents (workforce) in contact center with tasks, assignments, routing – for example see ¶¶ 0034-0035 [managing or operating a contact center], 0040 [automatic call distribution (“ACD”)…cooperate with the CTI 140 to acquire information about incoming calls and prepare those calls for subsequent processing in the contact center], 0044-0046 [ACD 130 distributes calls within the contact center… connects customer calls to terminals 155 operated by contact center agents…call is routed to agent…categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner]) discloses wherein selecting the team comprises receiving input selecting the team (see citations above and also see ¶¶ 0044-0045 [categorizing queues and placing calls in categorized queues, agents 160 with appropriate expertise can handle each caller's needs in an efficient manner…group of agents 160, which are a subset of the total pool of the agents 160 in the contact center (a team) services a given queue], 0075 [divide the contact center's agent population 160 into groups (teams)…each group…set of agents (team)], 0044 [Upon receipt of an incoming call from a customer, constituent, or other contact 105, the ACD 130 categorizes the call; selects on the basis of the categorization a specific queue to hold the call; places the call in the specific queue; selects one agent 160 to service the call from a group of agents 160 assigned to service the specific queue; and, by activating a physical switch, routes the call to the selected agent 160. The ACD 130 categorizes the call by applying rules to the information that is known about the call. This categorization can involve assistance from the IVR 115. Based on the categorization, the ACD 130 places the call in one of several queues. In other words, each queue holds a specific category of call], 0075-0076, 0204).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock selecting the team comprises receiving input selecting the team as taught by analogous art Pulaski in order to show the agents categorized into separate collectives based on certain aspect to help with routing and workflow management since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Pulaski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

As per claim 7 (cancelled by applicant), Ristock discloses the method of claim 1, configuration is (the Applicant’s specification at paras. 0080-0081 state that the “simple configuration is with respect to the team/group…item has a simple configuration if all agents associated with the team/group have the same value or setting” – where the “value or setting” can be anything at all); ¶¶ 0060-0065 [enables the agent to manually select (inputs) Task Objects for “simple” configuration (as discussed above on what Applicant very broadly states simple configuration to be)…agent has access to group workbin from which the agent can make selections], 0068-0070 [the Task Objects for the tasks identified are placed in input buffer for processing; and further inputs cause selection of a group/department of agents from where tasks are moved], 0083-0085 [applies classifications and/or models…identify characteristics; and determining the “simple” configuration and routing accordingly]).

As per claims 11-13, claims 11-13 disclose substantially similar limitations as claims 4-6 above; and therefore claims 11-13 are rejected under the same rationale and reasoning as presented above for claims 4-6.  Note that claims 9-10 and 14 have been cancelled by the Applicant.
As per claims 18-19, claims 18-19 disclose substantially similar limitations as claims 4-6 above; and therefore claims 18-19 are rejected under the same rationale and reasoning as presented above for claims 4-6. Note that claim 16-17 and 20 have been cancelled by the Applicant.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Etter et al., (US 9,082,094): Discloses facilitating equitable assignment of rotating shifts to agents in a contact center. In one embodiment, points are allocated to agents indicating their frequency of receiving undesirable shift assignments. Based on the previously allocated points, future undesirable shifts are assigned to agents. The point allocation scheme accommodates various exceptions scheduling periodic rotating shifts, such as skipping assignment of an agent from an upcoming undesirable shift, agents leaving, swapping a shift, and agents being added. In another embodiments, agents are assigned to rotating shifts using constructs of a cycle and a rotation template, which facilitates assigning agents to a work schedule with a calendar in a repetitious manner, and where certain shifts are non-rotational in nature and other shifts are rotational in nature. Further states that selection of agents can be facilitated by defining groups of agents as teams. A team designation or a team leader may involve a plurality of agents so that a single action can assign the entire team comprising a group of agents. 
Chan et al., (US 2015/0127400): Provides for a team-based approach to skills-based agent assignment in task routing systems.  According to one embodiment, performing skills-based task assignments in a task routing system can comprise identifying a team of agents.  The team of agents can comprise a plurality of agents handling a currently assigned task but expected to become available for assignment of a new task.  Each agent of the team of agents can be earmarked to one of a plurality of new tasks selected from a queue of tasks.  At some point, one of the agents of the team can be detected as being available and the agent detected as being available can be assigned to one of the plurality of new tasks based at least in part on consideration of the earmarking of the agents of the team to the plurality of new tasks.
Laredo et al., (US 2011/0216897): Discloses a contact center to provide information to one or more users in response to one or more inquiries from the one or more users is presented.  For example, the method includes accessing, using at least one client adaptor, at least one agent group that includes at least one agent having knowledge regarding the one or more inquiries.  The method further includes the at least one agent responding to the one or more inquiries using the at least one client adaptor.  The at least one agent group has pre-existing communications infrastructure that is accessed by a computing platform of the contact center using the at least one client adaptor.
McCord et al., (US 2018/0121766): enhanced human/machine workforce management using reinforcement learning.
Desai et al., (US 2015/0016600): Discusses a concept configured to receive a request to route a call from an interactive voice response system; obtain information associated with the call; and obtain one or more metrics associated with a plurality of automatic call distribution centers.  The logic may be further configured to select a rule to route the call based on the information associated with the call; and select a particular automatic call distribution center for the call based on the selected rule, based on the obtained information associated with the call, and based on the obtained one or more metrics.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683